Citation Nr: 0426995	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  96-44 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a cardiac disorder 
manifested by palpitations.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to December 
1968 and from September 1970 to September 1976, and from 
August 1983 to November 1994.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Jurisdiction of the 
veteran's case subsequently was transferred to the 
Montgomery, Alabama, RO as a result of the veteran relocating 
to Alabama.

The veteran testified at a Travel Board Hearing in October 
1999 before the undersigned Veterans Law Judge, who is 
designated by the Chairman of the Board to conduct hearings 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing testimony is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

In February 2000, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent deemed possible and returned the 
case to the Board for further appellate review.  In April 
2003, the Board requested a medical expert from the Veterans 
Health Administration (VHA) to review the case file.  See 
38 C.F.R. § 19.9 (2003).  The review was completed and 
returned to the Board in April 2004.  In a letter dated in 
August 2004, the Board inquired of the veteran if he waived 
initial review of the VHA medical opinion by the RO prior to 
further appellate review by the Board.  In August 2004, the 
veteran's representative advised that the veteran did not 
waive initial review by the RO.  Therefore, the case must be 
remanded for RO review of the VHA opinion.

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claim in 1994.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel 7-2003 (November 19, 
2003).  Thus, the VCAA applies to the veteran's claim.

The Board notes no record in the case file of the veteran 
having been provided the requisite VCAA notice.  This 
procedural deficiency may be remedied while the case is on 
remand.

In addition, while this case was undergoing VHA development, 
additional evidence was received.  A medical statement dated 
in June 2004, is to the effect that the veteran had had 
problems, and had undergone "open-heart" surgery.  There is 
some suggestion that this may be related to his palpitations.  
Further development is indicated.

Accordingly, the case is REMANDED for the following:

1.  The RO should provide a letter to the 
veteran which specifically addresses the 
VCAA and its requirements of notice and 
assistance.  In addition to the other 
required information, the letter should 
specifically inform the veteran of the 
evidence already obtained by the RO and 
associated with the claim file and 
whether the RO intends to obtain any 
additional information.  Further, the 
appellant must be specifically informed 
as to what, if any, evidence he is to 
obtain, and what, if any, additional 
evidence the VA will obtain on his 
behalf.

2.  After the above is complete, the RO 
should obtain the names and addresses of 
all medical care providers who treated 
the veteran for his claimed cardiac 
disorder since the last SSOC.  After 
securing the necessary release, the RO 
should obtain any treatment records not 
already of record.  Specifically, the 
medical records of the "open heart" 
surgery, apparently conducted at a VA 
facility should be obtained.  Thereafter, 
and in view of the new information on 
file, the  RO should also request another 
expert medical review.  A cardiologist, 
who has not otherwise examined the 
veteran should review the claims files 
and respond to the two questions asked in 
the Board letter of April 2003 sent to 
the VHA physician.  If examination is 
needed to respond to the questions, such 
examination should be conducted.

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the SSOC in light of all 
the other evidence of record.  To the 
extent that any benefit sought on appeal 
remains denied, issue the veteran a SSOC 
and, if all is in order, return the case 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




